Exhibit 10.1

 

DICK’S SPORTING GOODS, INC.
2012 STOCK AND INCENTIVE PLAN

 

1.             Purposes of this Plan.  The purposes of this Plan are to attract
and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Eligible Individuals, to
further align Eligible Individuals’ interests with those of the stockholders of
the Company and to promote the success of the Company’s business.

 

2.             Certain Definitions.  As used herein, the following definitions
shall apply:

 

(a)           “Administrator” means the Board, the Committee or any subcommittee
or other committee appointed by the Board or Committee to administer this Plan;
provided, however, that the Board in its sole discretion may, notwithstanding
the appointment of any committee or subcommittee to administer this Plan,
exercise any authority under this Plan except with respect to awards intended to
comply with Section 162(m), which shall in all cases be awarded and administered
by the Committee.

 

(b)           “Award” means any Incentive Bonus Award, Option, other stock-based
awards, Performance Share Award, Performance Unit Award, Restricted Stock Award,
Restricted Unit Award, SAR or Stock Unit Award granted under this Plan.

 

(c)           “Award Agreement” means either (i) a written agreement entered
into by the Company and a Participant setting forth the terms and provisions
applicable to an Award granted under this Plan, or (ii) a written or electronic
statement issued by the Company to a Participant describing the terms and
provisions of such Award, including any amendment or modification thereof.

 

(d)           “Board” means the Board of Directors of the Company.

 

(e)           “Change in Control” means (i) any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act) other than a Class B Permitted
Holder (as such term is defined in the Company’s Amended and Restated
Certificate of Incorporation) through a tender offer, open market purchases
and/or other purchases is or becomes a beneficial owner, directly or indirectly,
of securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities or (ii) a
majority of the Board shall be comprised of persons who (A) were elected in one
or more contested elections for the Board and (B) had not been nominated when
they were first elected by the then existing Board, (iii) a merger or
consolidation of the Company with or into another corporation is effected, other
than a merger or consolidation (A) that would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity

 

--------------------------------------------------------------------------------


 

outstanding immediately after such merger or consolidation or (B) effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as herein defined) acquires more than 50% of the combined voting power
of the Company’s then outstanding securities, or (v) the stockholders of the
Company approve a plan of liquidation, dissolution or winding up of the Company
or an agreement for the sale of all or substantially all of the Company’s
assets.  Notwithstanding the foregoing or any provision of this Plan to the
contrary, if an Award is subject to Section 162(m) or 409A (and not excepted
therefrom) and a Change in Control is a distribution event for purposes of an
Award, the foregoing definition of Change in Control shall be interpreted,
administered, limited and construed in a manner necessary to ensure that the
occurrence of any such event shall result in a Change in Control only if such
event qualifies as a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation, as applicable, within the meaning of Treas. Reg. §
1.409A-3(i)(5) or Code Section 162(m), as applicable.

 

(f)            “Common Stock” means the Common Stock, par value $.01 per share,
of the Company.

 

(g)           “Class B Common Stock” means the Class B Common Stock, par value
$.01 per share, of the Company.

 

(h)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.  For purposes of this Plan, references to sections of the Code
shall be deemed to include references to any applicable regulations thereunder
and any successor or similar provisions.

 

(i)            “Committee” means the Compensation Committee of the Board, or any
successor committee thereto, and/or such other committee of the Board as is
appointed or designated by the Board to administer this Plan (or any part
hereof) or is otherwise identified in the Company’s corporate governance
documents as being responsible for determining the compensatory arrangements of
certain Participants, and, except as the Board may otherwise determine, that
consists of two or more non-employee members of the Board, each of whom is a
(i) “Non-Employee Director’ within the meaning of Rule 16b-3 of the Exchange
Act, (ii) and “outside director” within the meaning of Section 162(m), and
(iii) an “independent director” for the purposes of the rules and regulations of
the Securities and Exchange Commission and the New York Stock Exchange.

 

(j)            “Company Common Stock” means the Common Stock or the Class B
Common Stock of the Company, as the case may be.

 

(k)           “Company” means Dick’s Sporting Goods, Inc., a Delaware
corporation.

 

(l)            “Consultant” means any person, including an advisor, who is
engaged by the Company or any Parent or Subsidiary of the Company to render
services and is compensated for such services, and any director of the Company
whether compensated for such services or not.

 

(m)          “Continuous Status as an Employee” means the absence of any
interruption or termination of the employment relationship by the Employee with
the Company or any Parent or Subsidiary of the Company.  Continuous Status as an
Employee shall not be

 

2

--------------------------------------------------------------------------------


 

considered interrupted in the case of: (i) approved medical, disability, or
family leave; (ii) military leave; (iii) any other approved leave of absence,
provided that such leave is for a period of not more than ninety (90) days,
unless reemployment upon the expiration of such leave is guaranteed by contract
or statute, or unless provided otherwise pursuant to Company policy adopted from
time to time; or (iv) transfers between locations of the Company or between any
of the Company, a Parent or Subsidiary of the Company or any successor of the
foregoing.

 

(n)           “Eligible Individual” means any Employee, Non-Employee Director or
Consultant.

 

(o)           “Employee” means any person, including officers and directors,
employed by the Company or any Parent or Subsidiary of the Company or any
prospective employee who shall have received an offer of employment.  The
payment of a director’s fee by the Company shall not be sufficient to constitute
“employment” by the Company.  An Employee shall not include: (i)  any individual
during any period he or she is classified or treated by the Company or any
Parent or Subsidiary of the Company as an independent contractor, (ii) any
leased employee or (iii) any employee of an employment, consulting, staffing or
temporary agency or any other entity other than the Company or any Parent or
Subsidiary of the Company, without regard to whether such individual is
subsequently determined to have been, or is subsequently retroactively
reclassified as, a common-law employee of the Company or any Parent or
Subsidiary of the Company during such period.

 

(p)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.

 

(q)           “Fair Market Value” means, as of any date, the value of the
applicable class of Company Common Stock determined as follows:

 

(i)            if such class of Company Common Stock is listed on any
established stock exchange or a national market system reporting last sale
transactions, its Fair Market Value shall be the closing sale price for such
stock (or the closing bid, if no sales were reported) on the last completed
market trading day prior to the applicable time of determination (as determined
by the Committee) as reported by such stock exchange or national market system;
or

 

(ii)           if such class of Company Common Stock is quoted on any electronic
inter-dealer quotation system (but not on a last reported sale basis) or
regularly quoted by a recognized securities dealer but selling prices are not
reported, its Fair Market Value shall be the mean between the high and low
closing asked prices for the Company Common Stock for the last completed market
trading day prior to the applicable time of determination (as determined by the
Committee) as reported in any source as the Administrator deems reliable; or

 

(iii)          in the absence of an established market for such class of Company
Common Stock, the Fair Market Value thereof shall be determined in good faith by
the Administrator.

 

3

--------------------------------------------------------------------------------


 

For purposes of this Plan, the Class B Common Stock shall be deemed to have the
same value per share as the Common Stock unless the value of the Class B Common
Stock is determinable in accordance with subparagraphs (i) or (ii) above.

 

(r)            “GAAP” means the U.S. Generally Accepted Accounting Principles.

 

(s)            “Grant Price” means the price established at the time of grant of
a SAR pursuant to Section 8, used to determine whether there is any payment due
upon exercise of the SAR.

 

(t)            “Incentive Bonus Award” means the opportunity to earn a future
cash payment tied to the level of achievement with respect to one or more
Qualifying Performance Criteria for a performance period as established by the
Committee.

 

(u)           “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

 

(v)           “Non-Employee Director” means a member of the Board who is not an
employee of the Company or any Parent or Subsidiary of the Company.

 

(w)          “Nonstatutory Stock Option” means an Option not intended to qualify
as an Incentive Stock Option.

 

(x)           “Option” means a right to purchase Shares granted pursuant to this
Plan.

 

(y)           “Optioned Stock” means the Shares subject to an Option.

 

(z)           “Optionee” means a Participant who holds an Option.

 

(aa)         “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(bb)         “Participant” means any person who has an Award under this Plan,
including any person (including any estate) to whom an Award has been assigned
or transferred in accordance with this Plan.

 

(cc)         “Performance Share Award” means a grant of a right to receive
Shares or Stock Units contingent on the achievement of performance or other
objectives during a specified period.

 

(dd)         “Performance Unit Award” means a grant of a right to receive a
designated dollar value amount of Shares or Stock Units contingent on the
achievement of performance or other objectives during a specified period.

 

(ee)         “Plan” means this 2012 Stock and Incentive Plan, as the same may be
amended and restated.

 

4

--------------------------------------------------------------------------------


 

(ff)          “Prior Plans” means the Company’s Amended and Restated 2002 Stock
and Incentive Plan, the Golf Galaxy, Inc. 1996 Stock Option and Incentive Plan
and the Golf Galaxy, Inc. 2004 Stock Incentive Plan.

 

(gg)         “Qualifying Performance Criteria” means any one or more of the
following performance criteria, either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit,
division or subsidiary, either individually, alternatively or in any
combination, and measured over a period of time including any portion of a year,
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group, on a GAAP or non-GAAP basis, in each case as
specified by the Award: (a) cash flow, (b) earnings per share (including
earnings before interest, taxes, depreciation, and amortization or some
variation thereof), (c) stock price, (d) return on equity, (e) total stockholder
return, (f) revenue, (g) income or net income, (h) operating income or net
operating income, (i) operating profit or net operating profit, (j) margin
(whether based on profit, operations, sales or other determining criteria), (k)
return (as it relates to operating revenue, invested capital, equity, assets or
net assets), (l) market share, (m) sales (including comparable sales),
(n) inventory-related metrics (including inventory turn, shrink and
obsolescence), (o) transaction-related metrics (including average sale per
transaction and units per transaction), (p) employee-related metrics (including
retention and attrition metrics), (q) productivity, (r) customer-related
criteria (including service level, acquisition, loyalty program, conversion and
traffic metrics), and (s) successful completion of Company-specific tasks
(including project implementations, successful conversions and integrations). 
To the extent consistent with Section 162(m), the Administrator shall
appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (i) asset write-downs; (ii) charges associated with store
closings; (iii) litigation or claim judgments or settlements; (iv) the effect of
changes in tax law, accounting principles or other such laws or provisions
affecting reported results; (v) expenses related to reorganization and
restructuring programs; and (vi) any extraordinary, non-recurring items as
described in Accounting Principles Board Opinion No. 30 and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to stockholders for the applicable
year, including but not limited to acquisition or merger and integration costs.

 

(hh)         “Restricted Stock Award” means a grant of Shares subject to a risk
of forfeiture or other restrictions as the Administrator, in its sole
discretion, may impose (including, without limitation, any forfeiture provisions
and any restriction on the right to vote such Shares, or to receive any
dividends with respect to such Shares), which restrictions may lapse separately
or in combination, or upon the achievement of one or more goals relating to
completion of service by the Participant, or upon achievement of performance or
other objectives, which may include one or more Qualifying Performance Criteria,
at such time or times, in installments or otherwise, as determined by the
Administrator.

 

(ii)           “Restricted Unit Award” means a grant of Stock Unit subject to a
risk of forfeiture or other restrictions as the Administrator, in its sole
discretion, may impose (including, without limitation, any forfeiture
provisions), which restrictions may lapse separately or in combination, or upon
the achievement of one or more goals relating to completion of service by the
Participant, or upon achievement of performance or other objectives, which may
include one

 

5

--------------------------------------------------------------------------------


 

or more Qualifying Performance Criteria, at such time or times, in installments
or otherwise, as determined by the Administrator.

 

(jj)           “SAR” means a stock appreciation right, which is the right to
receive an amount equal to the appreciation, if any, in the Fair Market Value of
a Share from the date of the grant of the right to the date of its payment, as
adjusted in accordance with Section 12 of this Plan, payable in cash, Shares or
Stock Units as determined by the Administrator.

 

(kk)         “Section 162(m)” means Section 162(m) of the Code, and the
regulations, judicial interpretations and other binding guidance promulgated
thereunder.

 

(ll)           “Section 409A” means Section 409A of the Code, and the
regulations, judicial interpretations and other binding guidance promulgated
thereunder.

 

(mm)      “Separation from Service” and “Separate from Service” means the
Participant’s death, retirement or other termination of employment or service
with the Company or Parent or Subsidiary of the Company (including all persons
treated as a single employer under Section 414(b) and 414(c) of the Code) that
constitutes a “separation from service” (within the meaning of Section 409A). 
For purposes hereof, the determination of controlled group members shall be made
pursuant to the provisions of Section 414(b) and 414(c) of the Code; provided
that the language “at least 50 percent” shall be used instead of “at least 80
percent” in each place it appears in Section 1563(a)(1),(2) and (3) of the Code
and Treas. Reg. § 1.414(c)-2; provided, further, where legitimate business
reasons exist (within the meaning of Treas. Reg. § 1.409A-1(h)(3)), the language
“at least 20 percent” shall be used instead of “at least 80 percent” in each
place it appears.

 

(nn)         “Share” means a share of Company Common Stock, as adjusted in
accordance with Section 12 of this Plan.

 

(oo)         “Specified Employee” means a key employee (as defined in
Section 416(i) of the Code without regard to paragraph (5) thereof) of the
Company as determined in accordance with Section 409A and the procedures
established by the Company.

 

(pp)         “Stock Unit” means the right to receive a Share at a future point
in time.

 

(qq)         “Stock Unit Award” means the grant of a Stock Unit.

 

(rr)           “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

3.             Shares Subject to this Plan.

 

(a)           Subject to the provisions of Section 12 of this Plan, the maximum
aggregate number of Shares which may be issued under this Plan shall be:

 

(i)            5,000,000, plus

 

6

--------------------------------------------------------------------------------


 

(ii)           Any Shares available under the Prior Plans as of the effective
date of this Plan (such Shares numbering 7,889,210 as of such date) and any
Shares subject to outstanding awards, that on or after the effective date of
this Plan cease for any reason to be subject to such awards (other than by
reason of exercise or settlement of the awards to the extent they are exercised
for or settled in vested and nonforfeitable Shares).

 

The maximum aggregate number of Options which may be issued under this Plan is
12,889,210.  Any Shares under any Award that are granted through the settlement,
assumption or substitution of outstanding awards previously granted, or through
obligations to grant future awards, as the result of a merger, consolidation, or
acquisition of the employing company with or by the Company shall not be applied
to reduce the share limitations of this provision.

 

(b)           The Shares may be: Authorized, but unissued Shares; Issued Shares
that have been reacquired by the Company (otherwise known as treasury Shares);
Or Shares acquired on the open market specifically for distribution under this
Plan, or any combination thereof.  Notwithstanding any other provision of this
Plan, Awards for Class B Common Stock or Awards for securities convertible or
exchangeable into Class B Common Stock may only be issued to a Class B Permitted
Holder (as such term is defined in the Company’s Amended and Restated
Certificate of Incorporation, as further amended and/or restated).

 

If Shares under any Award are not issued for any reason, including termination
of Awards by expiration, forfeiture, cancellation or otherwise, or are settled
in cash in lieu of Shares, such Shares shall, unless this Plan shall have been
terminated, become available for future grant under this Plan.  In addition, any
Shares delivered or deemed delivered, by attestation or otherwise, to the
Company in payment of any obligation, including the exercise price of any
Option, the purchase price for any Shares, or for any tax obligation shall be
added back to the Shares available for issuance under this Plan.

 

The aggregate number of Shares issuable under all Awards (including options and
SARs) granted under this Plan during any calendar year to any one Eligible
Individual shall not exceed 12,889,210.  Notwithstanding anything to the
contrary in this Plan, the foregoing limitations shall be subject to adjustment
under Section 12, but only to the extent that such adjustment will not affect
the status of any Award intended to qualify as “performance-based compensation”
under Section 162(m).  The foregoing limitations shall not apply to the extent
that they are no longer required in order for compensation in connection with
grants under this Plan to be treated as “performance-based compensation” under
Section 162(m).

 

4.             Administration of this Plan.

 

(a)           Authority.  Subject to the provisions of this Plan and, in the
case of a Committee, the specific duties delegated to or limitations imposed
upon such Committee by the Board, the Administrator shall have the full and
exclusive authority, in its discretion:

 

(i)            to establish, amend and rescind rules and regulations relating to
this Plan;

 

7

--------------------------------------------------------------------------------


 

(ii)           to select the Eligible Individuals to whom Awards may from time
to time be granted hereunder;

 

(iii)          to determine the amount and type of Awards, including any
combination thereof, to be granted to any Eligible Individual;

 

(iv)          to grant Awards to Eligible Individuals and, in connection
therewith, to determine the terms and conditions, not inconsistent with the
terms of this Plan, of any such Award including, but not limited to, the number
of Shares or Stock Units that may be issued or amount of cash that may be paid
pursuant to the Award, the exercise or purchase price of any Award, the
circumstances under which Awards or any Shares or Stock Units relating thereto
are issued, retained, become exercisable or vested, are no longer subject to
forfeiture or are terminated, forfeited or expire, including changes resulting
from a termination of employment, based in each case on such factors as the
Administrator shall determine, in its sole discretion;

 

(v)           to determine the Fair Market Value of the Company Common Stock, in
accordance with Section 2(q) of this Plan;

 

(vi)          to establish, verify the extent of satisfaction of, adjust, reduce
or waive any performance goals or other conditions applicable to the grant,
issuance, exercisability, vesting and/or ability to retain any Award;

 

(vii)         to approve forms and terms of Award Agreements for use under this
Plan;

 

(viii)        to determine whether and under what circumstances an Award may be
settled in cash instead of Shares;

 

(ix)          to determine whether, to what extent and under what circumstances
Shares and other amounts payable with respect to an Award under this Plan shall
be deferred either automatically or at the election of the participant
(including providing for and determining the amount, if any, of any deemed
earnings on any deferred amount during any deferral period);

 

(x)           subject to Sections 12 and 13 hereof, adopt modifications and
amendments to this Plan or any Award Agreement, including without limitation,
any that are necessary to comply with the laws of the countries and other
jurisdictions in which the Company or any Parent or Subsidiary of the Company
operates;

 

(xi)          to interpret and construe the terms and the intent of this Plan
and any Award Agreement or other agreement or document ancillary to or in
connection with this Plan or any Award Agreement, any rules and regulations
under this Plan and the terms and conditions of any Award granted hereunder, to
make exceptions to any such provisions in good faith and for the benefit of the
Company, and to consult with attorneys, consultants, accountants, agents, and
other individuals, any of whom may be an Employee, and shall be entitled to rely
upon the advice, opinions, or valuations of any such individuals; and

 

8

--------------------------------------------------------------------------------


 

(xii)         to make all other determinations deemed necessary or advisable for
the administration of this Plan.

 

Notwithstanding anything in the Plan to the contrary, the Board shall not have
the authority, without stockholder approval, to (a) accept the surrender of any
outstanding Option or SAR when the Fair Market Value of a Share is less than the
exercise price of such outstanding Option or SAR and grant new Options, SAR or
other Award in substitution for such surrendered Option or pay cash in
connection with such surrender, (b) reduce the exercise price of any outstanding
Option or SAR, or (c) take any other action that would be treated as the
repricing of Options or SARs under the rules of the New York Stock Exchange;
provided that appropriate adjustments may be made to outstanding Options or SARs
pursuant to Section 12 of this Plan.

 

(b)           Effect of Administrator’s Decision.  All decisions,
determinations, actions and interpretations of the Administrator shall be final
and binding on all Participants, the Company, any Parent or Subsidiary of the
Company and all other interested individuals or entities.

 

5.             Delegation.  The Administrator may delegate to one or more of its
members or to one or more officers of the Company and/or any Parent or
Subsidiary of the Company or to one or more agents or advisors such
administrative duties or powers as it may deem advisable, and the Administrator
or any individuals to whom it has delegated duties or powers as aforesaid may
employ one or more individuals to render advice with respect to any
responsibility the Administrator or such individuals may have under this Plan. 
The Administrator may, by resolution, authorize one or more officers of the
Company to do one or both of the following on the same basis as can the
Administrator: (a) designate Employees to be recipients of Awards and
(b) determine the size of any such Awards; provided, however, (i) the
Administrator shall not delegate such responsibilities to any such officer for
Awards granted to any Participant who is subject to reporting pursuant to
Section 16 of the Exchange Act; (ii) the resolution providing such authorization
sets forth the total number of Awards such officer(s) may grant; and (iii) the
officer(s) shall report periodically to the Administrator regarding the nature
and scope of the Awards granted pursuant to the authority delegated.

 

6.             Term of Plan.  This Plan shall become effective upon receipt of
approval of this Plan by the stockholders of the Company in accordance with
applicable state law.  This Plan shall continue in effect for a term of ten
(10) years unless sooner terminated under Section 13 of this Plan; provided,
however, that this Plan shall remain in effect so long as any Award remains
outstanding and as long as necessary to issue any Awards pursuant to commitments
entered into prior to the expiration of this Plan; provided, further, that no
Award intended to qualify as performance-based compensation within the meaning
of Section 162(m) shall be payable prior to approval of this Plan’s material
terms by the Company’s stockholders.

 

7.             Options.

 

(a)           General Terms.

 

(i)            Award Agreement.  Each Option grant shall be evidenced by an
Award Agreement setting forth the number and kind of Shares that may be issued
upon exercise

 

9

--------------------------------------------------------------------------------


 

of the Option, the purchase price of each Share, the term of the Option, such
additional terms and conditions on the vesting and/or exercisability of an
Option as may be determined by the Administrator, any restrictions on the
transfer of the Option and forfeiture provisions and such further terms and
conditions, in each case not inconsistent with this Plan, as may be determined
from time to time by the Administrator.

 

(ii)           Designation.  Each Option shall be designated in the Award
Agreement as either an Incentive Stock Option or a Nonstatutory Stock Option. 
Notwithstanding such designations, to the extent that an Option does not qualify
as an Incentive Stock Option, it shall be treated as a Nonstatutory Stock
Option.

 

(iii)          Eligibility.  To the extent then required by the Code, including
Section 422 thereof, Incentive Stock Options may be granted only to eligible
Employees.

 

(iv)          Term of Option.  The term of each Option shall be the term stated
in the Award Agreement evidencing such Option; provided, however, that, to the
extent then required by the Code, in the case of an Incentive Stock Option, the
term shall be no more than ten (10) years from the date of grant thereof or such
shorter term as may be provided in the Award Agreement and, in the case of an
Incentive Stock Option granted to an Optionee who, at the time the Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary of the
Company, the term of the Option shall be five (5) years from the date of grant
thereof or such shorter term as may be provided in the Award Agreement
evidencing such Option.

 

(v)           Exercise Price.  The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be such price as is determined by
the Administrator, but shall be subject to the following:

 

(A)                               To the extent then required by the Code, in
the case of an Incentive Stock Option:

 

(1)                                 granted to an Employee who, at the time of
the grant of such Incentive Stock Option, owns stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
Parent or Subsidiary of the Company, the per Share exercise price shall be no
less than 110% of the Fair Market Value per Share on the date of grant, and

 

(2)                                 granted to any other Employee, the per Share
exercise price shall be no less than 100% of the Fair Market Value per Share on
the date of grant.

 

(B)                               In the case of a Nonstatutory Stock Option
grant, the per Share exercise price may not be less than 100% of the Fair Market
Value per Share as of the date of grant.

 

10

--------------------------------------------------------------------------------


 

(vi)          Payment of Exercise Price.  Unless otherwise provided by the
Administrator in the Award Agreement, the exercise price of an Option may be
paid in one or more of the following: (1) cash or its equivalent, (2) by
tendering previously acquired Shares having an aggregate Fair Market Value at
the time of exercise equal to the exercise price of the Option, (3) delivery of
a properly executed exercise notice together with irrevocable instructions to a
broker registered under the Exchange Act to promptly deliver to the Company the
amount of proceeds required to pay the exercise price, (4) any combination of
the foregoing methods of payment, or (5) any other method approved or accepted
by the Administrator in its sole discretion.

 

(b)           Exercise of Options.

 

(i)            Procedure for Exercise; Rights as a Stockholder.  Any Option
granted hereunder shall be exercisable at such times and under such conditions
as determined by the Administrator and set forth in the Award Agreement,
including performance criteria with respect to the Company and/or the
Participant, and as shall be permissible under the terms of this Plan.  An
Option may not be exercised for a fraction of a Share.  An Option shall be
deemed to be exercised when written notice of such exercise has been given to
the Company in accordance with the Option Award Agreement by the person entitled
to exercise such Option and, if an Option is to be exercised, full payment for
the Shares with respect to which the Option is exercised has been received by
the Company.  Until the Shares underlying the Option have been issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option.  No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
appropriate entry is made on the books of the Company or of a duly authorize
transfer agent of the Company, except as provided in Section 12 of this Plan. 
Exercise of an Option in any manner shall result in a decrease in the number of
Shares that thereafter may be available under the Option by the number of Shares
as to which the Option is exercised.

 

(ii)           Termination of Employment.  Each Participant’s Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise an Option in the event of termination of a Participant’s Continuous
Status as an Employee, status as a Non-Employee Director or consulting
relationship with the Company or any Parent or Subsidiary of the Company (as the
case may be), including termination resulting from voluntary or involuntary
termination, permanent and total disability (as defined in Section 22(e)(3) of
the Code) or death; provided, however, that as it relates to Incentive Stock
Options, a Participant may, but only within ninety (90) days after the date of
such termination, exercise such Incentive Stock Option to the extent that such
Participant was entitled to exercise it at the date of such termination,
notwithstanding any provisions in a Participant’s Award Agreement to the
contrary.  In no event will a Participant, as it relates to any Option or SAR,
have the right to exercise such Option or SAR later than the expiration date of
the term of such Award as set forth in the Award Agreement.  The inclusion of
such provisions in an Award Agreement shall be determined in the sole discretion
of the Administrator, need not be uniform among all Options issued pursuant to
this Section 7, and may reflect distinctions based on the reasons for
termination.  To the extent that such Participant was not entitled to exercise
the Option at the date of such termination, or if

 

11

--------------------------------------------------------------------------------


 

such Participant does not exercise such Option to the extent so entitled within
the time specified in the Award Agreement, the Option shall terminate.  In the
case of an Incentive Stock Option, in the event of a termination of a
Participant’s Continuous Status as an Employee, status as a Non-Employee
Director or consulting relationship with the Company (as the case may be), such
Participant may, but only within ninety (90) days (or such other period of time
as is determined by the Administrator, with such determination, to the extent
required by the Code, being made at the time of grant of the Incentive Stock
Option (but in no event later than the expiration date of the term of such
Incentive Stock Option)), exercise such Incentive Stock Option to the extent
that such Participant was entitled to exercise it at the date of such
termination.

 

(iii)          Buyout Provisions.  To the extent not inconsistent with
Section 22 hereof, the Administrator may at any time offer to buy out for a
payment in cash or Shares, an Option  previously granted, based on such terms
and conditions as the Administrator shall establish and communicate to the
Participant at the time that such offer is made.

 

(c)           Transferability of Options.  Unless otherwise provided by the
Administrator and set forth in an Award Agreement, no Option may be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the Participant, only by the Participant.  The terms of
the Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Participant.  With respect to those Options, if
any, that are permitted to be transferred to another individual, references in
this Plan to exercise or payment of the Option exercise price by the Participant
shall be deemed to include, as determined by the Administrator, the
Participant’s permitted transferee.

 

(d)           Restrictions on Share Transferability.  The Administrator may
impose such restrictions on any Shares acquired pursuant to the exercise of an
Option granted under this Article 7 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.

 

8.             SARs.

 

(a)           Grant of SARs.  Subject to the terms and conditions of this Plan,
SARs may be granted to Eligible Individuals at any time and from time to time as
shall be determined by the Administrator.  Subject to the terms and conditions
of this Plan, the Administrator shall have complete discretion in determining
the number of SARs granted to each Eligible Individual and, consistent with the
provisions of this Plan, in determining the terms and conditions pertaining to
such SARs.  The Grant Price for each grant of a SAR shall be determined by the
Administrator and shall be specified in the Award Agreement.

 

(b)           SAR Agreement.  Each SAR Award shall be evidenced by an Award
Agreement that shall specify the Grant Price, the term of the SAR, and such
other provisions as the Administrator shall determine.

 

12

--------------------------------------------------------------------------------


 

(c)           Term of SAR.  The term of a SAR granted under this Plan shall be
determined by the Administrator, in its sole discretion, and except as
determined otherwise by the Administrator and specified in the SAR Award
Agreement, no SAR shall be exercisable later than the tenth (10th) anniversary
date of its grant.

 

(d)           Exercise and Settlement of SARs.  SARs may be exercised upon
whatever terms and conditions the Administrator, in its sole discretion,
imposes.  Upon the exercise of a SAR, a Participant shall be entitled to receive
payment in an amount determined by multiplying:

 

(i)            The excess of the Fair Market Value of a Share on the date of
exercise over the Grant Price; by

 

(ii)           The number of Shares with respect to which the SAR is exercised.

 

The payment upon SAR exercise shall be in cash, Shares or Stock Units, as
determined by the Administrator and set forth in the SAR Award Agreement.

 

(e)           Termination of Employment.  Each Participant’s Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise a SAR in the event of termination of a Participant’s Continuous Status
as an Employee, status as a Non-Employee Director or consulting relationship
with the Company or any Parent or Subsidiary of the Company (as the case may
be), including termination resulting from voluntary or involuntary termination,
permanent and total disability (as defined in Section 22(e)(3) of the Code) or
death.  Such provisions shall be determined in the sole discretion of the
Administrator, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all SARs issued pursuant to this
Section 8, and may reflect distinctions based on the reasons for termination. 
To the extent that such Participant was not entitled to exercise the SAR at the
date of such termination, or if such Participant does not exercise such SAR to
the extent so entitled within the time specified in the Award Agreement, the SAR
shall terminate.

 

(f)            Transferability of SARs.  Unless otherwise provided by the
Administrator and set forth in an Award Agreement, no SAR may be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Participant, only by the Participant.  The terms of the SAR
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Participant.  With respect to those SARs, if any, that are
permitted to be transferred to another individual, references in this Plan to
exercise or settlement of the SAR by the Participant shall be deemed to include,
as determined by the Administrator, the Participant’s permitted transferee.

 

(g)           Restrictions on Share Transferability.  The Administrator may
impose such restrictions on any Shares acquired pursuant to the settlement of
SARs granted under this Article 8 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.

 

13

--------------------------------------------------------------------------------


 

9.             Performance Share Awards, Performance Unit Awards, Restricted
Stock Awards, Restricted Unit Awards and Stock Unit Awards.

 

(a)           Awards.  Performance Share Awards, Performance Unit Awards,
Restricted Stock Awards, Restricted Unit Awards, or Stock Unit Awards may be
issued by the Administrator to Eligible Individuals, either alone, in addition
to, or in tandem with other Awards granted under this Plan and/or cash awards
made outside of this Plan.  Such Awards shall be evidenced by an Award Agreement
containing any provisions regarding (i) the number of Shares or Stock Units
subject to such Award or a formula for determining such, (ii) the purchase price
of the Shares or Stock Units, if any, and the means of payment for the Shares or
Stock Units, (iii) the performance criteria and/or Qualifying Performance
Criteria, if any, and level of achievement versus these criteria that shall
determine the number of Shares or Stock Units granted, issued, retainable and/or
vested, (iv) such terms and conditions on the grant, issuance, vesting and/or
forfeiture of the Shares or Stock Units as may be determined from time to time
by the Administrator, (v) restrictions on the transferability of the Shares or
Stock Units and (vi) such further terms and conditions in each case not
inconsistent with this Plan as may be determined from time to time by the
Administrator, in its sole discretion.

 

(b)           Vesting.  The grant, issuance, retention and/or vesting of Shares
or Stock Units pursuant to any Performance Share Awards, Performance Unit
Awards, Restricted Stock Awards, Restricted Unit Awards, or Stock Unit Awards of
Incentive Stock shall occur at such time and in such installments as determined
by the Administrator or under criteria established by the Administrator.  The
Administrator shall have the right to make the timing of the grant and/or the
issuance, ability to retain and/or vesting of Shares or Stock Units subject to
continued employment, passage of time and/or such performance criteria or
Qualifying Performance Criteria as deemed appropriate by the Administrator. 
Notwithstanding anything to the contrary herein, the performance criteria for
any Award that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) shall be a measure based on one or more
Qualifying Performance Criteria selected by the Committee, shall be
preestablished in writing by the Committee, and achievement thereof certified in
writing prior to payment of the Award, as required by Section 162(m).  All such
performance goals shall be established in writing no later than ninety (90) days
after the beginning of the applicable performance period; provided however, that
for a performance period of less than one year, the Committee shall take any
such actions prior to the lapse of 25% of the performance period.

 

(c)           Discretionary Adjustments.  Notwithstanding satisfaction of any
performance goals, the number of Shares or Stock Units granted, issued,
retainable and/or vested under a Performance Share Award, Performance Unit
Award, Restricted Stock Award, Restricted Unit Award, or Stock Unit Award on
account of either financial, operational or similar performance or personal
performance evaluations, or some combination of the foregoing, may be reduced by
the Committee at any time on the basis of such further considerations as the
Committee shall determine.  This negative discretion will be exercised in
accordance with Section 162(m).

 

(d)           Voting and Dividend Rights.  Unless otherwise determined by the
Administrator and set forth in a Participant’s Award Agreement, to the extent
permitted or required by law, as determined by the Administrator, Participants
holding Shares of Restricted

 

14

--------------------------------------------------------------------------------


 

Stock granted hereunder shall be granted the right to exercise full voting
rights with respect to those Shares prior to vesting.  A Participant shall have
no voting rights with respect to any Restricted Stock Units granted hereunder. 
Under otherwise determined by the Administrator and set forth in a Participant’s
Award Agreement, to the extent permitted or required by law, as determined by
the Administrator, dividends declared on any Shares of Restricted Stock shall be
held by the Company for the benefit of the Participant until such Shares of
Restricted Stock have vested, and distributed to the Participant by the Company
upon such vesting.

 

(e)           Termination of Employment.  Each Participant’s Award Agreement
shall set forth the extent to which the Participant shall have the right to
retain Performance Share Awards, Performance Unit Awards, Restricted Stock
Awards, Restricted Unit Awards, or Stock Unit Awards in the event of termination
of a Participant’s Continuous Status as an Employee, status as a Non-Employee
Director or consulting relationship with the Company or any Parent or Subsidiary
of the Company (as the case may be), including termination resulting from
voluntary or involuntary termination, permanent and total disability (as defined
in Section 22(e)(3) of the Code) or death.  Such provisions shall be determined
in the sole discretion of the Administrator, shall be included in the Award
Agreement entered into with each Participant, need not be uniform among all
Awards of Performance Share Awards, Performance Unit Awards, Restricted Stock
Awards, Restricted Unit Awards, or Stock Unit Awards issued pursuant to this
Plan, and may reflect distinctions based on the reasons for termination.

 

10.          Incentive Bonus Awards.  Each Incentive Bonus Award will confer
upon the Employee the opportunity to earn a future payment tied to the level of
achievement with respect to one or more performance criteria established for a
performance period, as established by the Administrator (or in the case of
Incentive Bonus Awards subject to Section 162(m), the Committee).

 

(a)           Incentive Bonus Document.  Each Incentive Bonus Award shall be
evidenced by a document containing provisions regarding (a) the threshold,
target and maximum amount payable to the Employee, (b) the performance criteria
and level of achievement versus these criteria that shall determine the amount
of such payment, (c) the term of the performance period as to which performance
shall be measured for determining the amount of any payment, (d) the timing of
any payment earned by virtue of performance, (e) restrictions on the alienation
or transfer of the bonus prior to actual payment, (f) forfeiture provisions, and
(g) such further terms and conditions, in each case not inconsistent with this
Plan as may be determined from time to time by the Administrator.  The maximum
amount payable as a bonus may be a multiple of the target amount payable, but
the maximum amount payable pursuant to that portion of an Incentive Bonus Award
granted under this Plan for any fiscal year to any Employee that is intended to
satisfy the requirements for “performance-based compensation” under
Section 162(m) shall not exceed $10,000,000.

 

(b)           Performance Criteria.  The Administrator (or in the case of
Incentive Bonus Awards subject to Section 162(m), the Committee) shall establish
the performance criteria and level of achievement versus these criteria that
shall determine any minimum, target or maximum amounts payable under an
Incentive Bonus Award, which criteria may be based on financial, operational or
similar performance, personal performance evaluations, or some combination of
the foregoing.  The Committee may specify the percentage of the incentive bonus

 

15

--------------------------------------------------------------------------------


 

that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m).  Notwithstanding anything to the contrary
herein, the performance criteria for any portion of an Incentive Bonus Award
that is intended by the Committee to satisfy the requirements for
“performance-based compensation” under Section 162(m) shall be a measure based
on one or more Qualifying Performance Criteria selected by the Committee and
specified at the time the Incentive Bonus Award is granted.  The Committee shall
certify the extent to which any Qualifying Performance Criteria has been
satisfied, and the amount payable as a result thereof, prior to payment of any
incentive bonus that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m).

 

(c)           Timing and Form of Payment.  The Administrator shall determine the
timing of payment of any incentive bonus.  The Administrator may provide for or,
subject to such terms and conditions as the Administrator may specify, may
permit an election for the payment of any incentive bonus to be deferred to a
specified date or event.  An incentive bonus may be payable in Shares, Stock
Units, in cash or other property, including any Award permitted under this
Plan.  Any incentive bonus that is paid in cash or other property shall not
affect the number of Shares otherwise available for issuance under this Plan.

 

(d)           Discretionary Adjustments.  Notwithstanding satisfaction of any
performance goals, the amount paid under an Incentive Bonus Award on account of
any of financial, operational or similar performance, personal performance
evaluations, or some combination of the foregoing, may be reduced by the
Committee on the basis of such further considerations as the Committee shall
determine.  This negative discretion will be exercised in accordance with
Section 162(m).

 

The Administrator’s right and ability to alter the governing performance
criteria and/or Qualifying Performance Criteria with respect to the need to
obtain stockholder approval of such changes shall be determined with reference
to the law at the time of the alteration.  In addition, in the event that the
Administrator determines that it is advisable to grant Awards that shall not
qualify as Incentive Bonus Awards, Performance Share Awards or Performance Unit
Awards, the Administrator may make such grants without satisfying the
requirements of Section 162(m) and base vesting on criteria other than
Qualifying Performance Criteria.

 

11.          Stock Withholding to Satisfy Withholding Tax Obligations.  At the
discretion of the Administrator, Participants may satisfy withholding
obligations as provided in this paragraph.  When a Participant incurs tax
liability in connection with an Award, which tax liability is subject to tax
withholding under applicable tax laws, and the Participant is obligated to pay
the Company an amount required to be withheld under applicable tax laws, the
Participant may satisfy the withholding tax obligation by electing to have the
Company withhold from the Shares to be issued, if any, that number of Shares
having a Fair Market Value equal to the amount required to be withheld.  The
Fair Market Value of the Shares to be withheld shall be determined on the date
that the amount of tax to be withheld is  determined (the “Tax Date”).

 

In the event that the Company elects to make a payment to the Participant in
cash upon the exercise of a SAR, the Participant may satisfy the withholding tax
obligation by electing to have the Company withhold from such payment the amount
required to satisfy such withholding tax obligation.

 

16

--------------------------------------------------------------------------------


 

All elections by a Participant to have Shares or cash withheld for this purpose,
as the case may be, shall be made in writing in a form acceptable to the
Administrator and shall be subject to the following restrictions:

 

(i)            the election must be made on or prior to the applicable Tax Date;

 

(ii)           once made, the election shall be irrevocable as to the particular
Shares of the Option, stock purchase right or SAR, as to which the election is
made; and

 

(iii)          all elections shall be subject to the consent or disapproval of
the Administrator.

 

In the event the election to have Shares or cash withheld is made by a
Participant and the Tax Date is deferred under Section 83 of the Code because no
election is filed under Section 83(b) of the Code, the Participant shall receive
the full number of Shares or full amount of cash, as the case may be, with
respect to which the Award is exercised but such Participant shall be
unconditionally obligated to tender back to the Company the proper number of
Shares, or the proper amount of cash, as the case may be, on the Tax Date.

 

Notwithstanding the foregoing or any provisions of this Plan to the contrary,
any broker-assisted cashless exercise shall comply with the requirements for
equity classification of Paragraph 35 of FASB Statement No. 123(R) and any
withholding satisfied through a net-settlement shall be limited to the minimum
statutory withholding requirements.

 

12.          Adjustments Upon Changes in Capitalization or Change in Control.

 

(a)           Subject to any required action by the stockholders of the Company,
the number of Shares or Stock Units covered by each outstanding Award and the
number of Shares which have not yet been issued under this Plan, as well as the
purchase price, if any, of each such outstanding Award, shall be proportionately
adjusted for any increase or decrease in the number of issued Shares resulting
from any corporate event or transaction (including, but not limited to, a change
in the Shares of the Company or the capitalization of the Company), such as a
merger, consolidation, reorganization, recapitalization, separation, stock
dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, combination of Shares,
exchange of Shares, dividend in kind, special cash dividend, or other like
change in capital structure or distribution (other than normal cash dividends)
to stockholders of the Company, or any similar corporate event or transaction,
or any other increase or decrease in the number of issued Shares effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive.  Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Company Common Stock subject
to an Option or SAR.  Notwithstanding the foregoing, with respect to any Award
subject to Section 162(m) or 409A, no such adjustment shall be authorized to the
extent that such adjustment would cause this Plan or Award to fail to comply
with Section 162(m) or 409A.

 

17

--------------------------------------------------------------------------------


 

(b)           Except as otherwise provided in an Award Agreement, in the event
of a Change in Control, the Board may authorize outstanding Awards to be assumed
or an equivalent Award be substituted by such successor corporation or a parent
or subsidiary of such successor corporation and may assign any Awards to the
successor corporation.  In the event that such successor corporation does not
agree to assume the Awards, or to substitute an equivalent Option or Award, then
the Board may provide that all outstanding Options or SARs become vested and
exercisable, and vesting restrictions on Restricted Stock Awards, Restricted
Unit Awards, Performance Share Awards, Performance Unit Awards, Stock Unit
Awards and any other Awards lapse.  In all cases, the Board may make
substitutions, adjustments and/or alternative settlements of outstanding Awards,
including cashing out Awards, as it deems appropriate and consistent with the
Plan’s purposes.

 

If the Board makes an Option or SAR fully exercisable hereunder prior to a
Change in Control, the Board shall notify the Participant that the Option or SAR
shall be fully exercisable for a period determined by the Board and set forth in
the notice, and the Option or SAR will terminate upon the expiration of such
period.

 

For the purposes of this section, the Award shall be considered assumed if,
following the merger, the Award confers the right to receive, purchase, or
receive the appreciation in Fair Market Value, as the case may be, for each
Performance Share Award, Performance Unit Award, Restricted Stock Award,
Restricted Unit Award or Stock Unit Award, or Share of stock subject to an
Option or SAR immediately prior to the merger, the consideration (whether stock,
cash, or other securities or property) received in the merger by holders of
Company Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger was not
solely common stock of the successor corporation or its Parent, the Board may,
with the consent of the successor corporation and the participant, provide for
the consideration to be received for the Awards (upon exercise, vesting,
satisfaction of performance conditions or otherwise) to be solely common stock
of the successor corporation or its Parent equal in Fair Market Value to the per
share consideration received by holders of Company Common Stock in the merger or
sale of assets.

 

Notwithstanding the foregoing, with respect to any Award subject to
Section 162(m) or 409A, no adjustment or other action shall be authorized to the
extent that such adjustment or other action would cause the Plan or Award to
fail to comply with Section 162(m) or 409A.

 

13.          Amendment and Termination of this Plan.

 

(a)           Amendment and Termination.  The Board may at any time amend,
alter, modify, suspend or discontinue this Plan and any Award Agreement in whole
or in part, but no amendment, alteration, suspension or discontinuation shall be
made that would impair the rights of any Participant under any grant theretofore
made, without his or her consent.  In addition, to the extent necessary and
desirable to comply with Rule 16b-3 under the Exchange Act or with Section 422
of the Code (or any other applicable law or regulation, including the
requirements of the New York Stock Exchange or other applicable established
stock exchange), the Company

 

18

--------------------------------------------------------------------------------


 

shall obtain stockholder approval of any Plan amendment in such a manner and to
such a degree as required.

 

(b)           Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.  The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (it being understood that the events described in Section 12
shall result in mandatory adjustment) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan. 
The determination of the Committee as to the foregoing adjustments, if any,
shall be conclusive and binding on Participants under this Plan.

 

(c)           Effect of Amendment or Termination.  Any such amendment or
termination of this Plan shall not affect Awards already granted and such Awards
shall remain in full force and effect as if this Plan had not been amended or
terminated, unless mutually agreed otherwise between the Participant and the
Board, which agreement must be in writing and signed by the Participant and the
Company.  Notwithstanding the foregoing or any provision of this Plan or an
Award to the contrary, the Committee may at any time (without the consent of any
Participant) modify or amend any or all of the provisions of this Plan or an
Award to the extent necessary to conform the provisions of the of this Plan or
an Award with Section 409A, Section 162(m) or any present or future law relating
to plans of this or similar nature, the regulations issued thereunder or an
exception thereto, regardless of whether such modification or amendment of this
Plan or an Award shall adversely affect the rights of a Participant.

 

14.          Forfeiture Events; Clawbacks.  The Administrator may specify in an
Award Agreement that the Participant’s rights, payments, and benefits with
respect to an Award shall be subject to reduction, cancellation, forfeiture, or
recoupment upon the occurrence of certain specified events, in addition to any
otherwise applicable vesting or performance conditions of an Award. Such events
may include, but shall not be limited to, termination of employment for cause,
termination of the Participant’s provision of services to the Company or any
Parent or Subsidiary of the Company, violation of material Company, Parent or
Subsidiary policies, breach of noncompetition, confidentiality, or other
restrictive covenants that may apply to the Participant, or other conduct by the
Participant that is detrimental to the business or reputation of the Company or
any Parent or Subsidiary of the Company.

 

In addition, to the extent required by applicable law or any applicable
securities exchange listing standards, including but not limited to Section 304
of the Sarbanes-Oxley Act of 2002, Awards and amounts paid or payable pursuant
to or with respect to Awards shall be subject to clawback as determined by the
Committee, which clawback may include forfeiture, repurchase, reimbursement
and/or recoupment of Awards and amounts paid or payable pursuant to or with
respect to Awards, in each instance in accordance with the applicable law or
listing standard.  All Awards granted under this Plan, any property, including
Shares, received in connection with any exercise or vesting of, or lapse of
restriction on, any Awards, and any proceeds received from the disposition of
any such property, shall be subject to any clawback policy adopted, and amended
from time to time, by the Committee.  The Board shall have discretion with
respect to any

 

19

--------------------------------------------------------------------------------


 

clawback to determine whether the Company shall effect any such recovery (i) by
seeking repayment from the Participant, (ii) by reducing (subject to applicable
law and the terms and conditions of the applicable plan, program or arrangement)
the amount that would otherwise be payable to the Participant under any
compensatory plan, program or arrangement maintained by the Company, a Parent or
a Subsidiary of the Company, (iii) by withholding payment of future increases in
compensation (including the payment of any discretionary bonus amount) or grants
of compensatory awards that would otherwise have been made in accordance with
the Company’s otherwise applicable compensation practices, or (iv) by any
combination of the foregoing or otherwise.

 

15.          Conditions Upon Issuance of Shares.  Shares shall not be issued
pursuant to this Plan unless the issuance and delivery of such Shares shall
comply with all relevant provisions of law including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act, the rules and regulations
promulgated thereunder, and the requirements of the New York Stock Exchange or
of any stock exchange upon which the Shares may then be listed.

 

16.          Reservation of Shares.  The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of this Plan.

 

The inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

 

17.          Information to Participants.  The Company shall make available to
each Participant, during the period for which such Participant has one or more
Awards outstanding, access to all annual reports and other information that
stockholders of the Company are provided access to.

 

18.          No Right to Employment.  Neither this Plan nor any Award Agreement
shall confer upon any Participant any right with respect to continuation of
employment or consulting relationship with the Company, nor shall it interfere
in any way with his or her right or the Company’s right to terminate his or her
employment or consulting relationship at any time, with or without cause.

 

19.          Rights as a Stockholder.  Except as otherwise provided herein or in
an applicable Award Agreement, a Participant shall have none of the rights of a
stockholder with respect to Shares covered by any Award until the Participant
becomes the record holder of such Shares.

 

20.          Governing Law.  The validity, constrictions and effect of this
Plan, Award Agreements or other agreements entered into pursuant to this Plan or
Award Agreements, and of any rules, regulations, determinations or decisions
made by the Administrator relating to this Plan, Award Agreement or such
agreements, and the rights of any and all persons having or claiming to have any
interest therein or thereunder, shall be determined exclusively in accordance
with applicable federal laws and the laws of the state of Delaware, without
regard to its conflict of laws principles.

 

21.          Section 409A.  Notwithstanding any provision of this Plan or an
Award Agreement to the contrary, if any Award or other benefit provided under
this Plan is subject to the provisions of

 

20

--------------------------------------------------------------------------------


 

Section 409A, the provisions of this Plan and any applicable Award Agreement
shall be administered, interpreted and construed in a manner necessary to comply
with Section 409A or an exception thereto (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).  The following
provisions shall apply, as applicable:

 

(i)            If a Participant is a Specified Employee and a payment subject to
Section 409A (and not excepted therefrom) to such Participant is due upon
Separation from Service, such payment shall be delayed for a period of six
(6) months after the date such Participant Separates from Service (or, if
earlier, the death of such Participant).  Any payment that would otherwise have
been due or owing during such six-month period will be paid immediately
following the end of the six-month period in the month following the month
containing the 6-month anniversary of the date of termination unless another
compliant date is specified in the applicable agreement.

 

(ii)           For purposes of Section 409A, and to the extent applicable to any
Award or benefit under this Plan, it is intended that distribution events
qualify as permissible distribution events for purposes of Section 409A and
shall be interpreted and construed accordingly.  With respect to payments
subject to Section 409A, the Company reserves the right to accelerate and/or
defer any payment to the extent permitted and consistent with Section 409A. 
Whether a Participant has Separated from Service or employment will be
determined based on all of the facts and circumstances and, to the extent
applicable to any Award or benefit, in accordance with the guidance issued under
Section 409A.  For this purpose, a Participant will be presumed to have
experienced a Separation from Service when the level of bona fide services
performed permanently decreases to a level less than twenty percent (20%) of the
average level of bona fide services performed during the immediately preceding
thirty-six (36) month period or such other applicable period as provided by
Section 409A.

 

(iii)          The Board, in its discretion, may specify the conditions under
which the payment of all or any portion of any Award may be deferred until a
later date.  Deferrals shall be for such periods or until the occurrence of such
events, and upon such terms and conditions, as the Board shall determine in its
discretion, in accordance with the provisions of Section 409A, the regulations
and other binding guidance promulgated thereunder; provided, however, that no
deferral shall be permitted with respect to Options, Stock Appreciation Rights
and other stock rights subject to Section 409A.  An election shall be made by
filing an election with the Company (on a form provided by the Company) on or
prior to December 31st of the calendar year immediately preceding the beginning
of the calendar year (or other applicable service period) to which such election
relates (or at such other date as may be specified by the Board to the extent
consistent with Section 409A) and shall be irrevocable for such applicable
calendar year (or other applicable service period).  To the extent authorized, a
Participant who first becomes eligible to participate in this Plan may file an
election (“Initial Election”) at any time prior to the 30 day period following
the date on which the Participant initially becomes eligible to participate in
this Plan (or at such other date as may be specified by the Board to the extent
consistent with Section 409A).  Any such Initial Election shall only apply to
compensation earned and payable for services rendered after the effective date
of the Election.

 

(iv)          The grant of Non-Qualified Stock Options, Stock Appreciation
Rights and other stock rights subject to Section 409A shall be granted under
terms and conditions consistent

 

21

--------------------------------------------------------------------------------


 

with Treas. Reg. § 1.409A-1(b)(5) such that any such Award does not constitute a
deferral of compensation under Section 409A.  Accordingly, any such Award may be
granted to Employees and Eligible Directors of the Company and its subsidiaries
and affiliates in which the Company has a controlling interest.  In determining
whether the Company has a controlling interest, the rules of Treas. Reg. §
1.414(c)-2(b)(2)(i) shall apply; provided that the language “at least 50
percent” shall be used instead of “at least 80 percent” in each place it
appears; provided, further, where legitimate business reasons exist (within the
meaning of Treas. Reg. § 1.409A-1(b)(5)(iii)(E)(i)), the language “at least 20
percent” shall be used instead of “at least 80 percent” in each place it
appears.  The rules of Treas. Reg. §§ 1.414(c)-3 and 1.414(c)-4 shall apply for
purposes of determining ownership interests.

 

(v)           In no event shall any member of the Board, the Administrator or
the Company (or its employees, officers or directors) have any liability to any
Participant (or any other Person) due to the failure of an Award to satisfy the
requirements of Section 409A.

 

22.          Section 162(m).  Notwithstanding any provision of this Plan or any
Award Agreement to the contrary, if an Award under this Plan is intended to
qualify as performance-based compensation under Section 162(m) and the
regulations issued thereunder and a provision of this Plan or an Award Agreement
would prevent such Award from so qualifying, such provision shall be
administered, interpreted and construed to carry out such intention (or
disregarded to the extent such provision cannot be so administered, interpreted
or construed).  In no event shall any member of the Board, the Committee or the
Company (or its employees, officers or directors) have any liability to any
Participant (or any other person) due to the failure of an Award to satisfy the
requirements of Section 162(m).

 

23.          Employees Based Outside of the United States.  Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company or any Parent or Subsidiary of the Company
operates or has Eligible Individuals, the Administrator, in its sole discretion,
shall have the power and authority to: (a) determine which Parent and/or
Subsidiary of the Company shall be covered by this Plan; (b) determine which
Eligible Individuals outside the United States are eligible to participate in
this Plan; (c) modify the terms and conditions of any Award granted to
Participants outside the United States to comply with applicable foreign laws;
(d) establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 23 by the Administrator shall be attached to this Plan document as
appendices; and (e) take any other action, before or after an Award is made,
that it deems advisable to obtain approval or comply with any necessary local
government regulatory exemptions or approvals.

 

Notwithstanding the above, the Administrator may not take any actions hereunder,
and no Awards shall be granted, that would violate applicable law.

 

24.          Unfunded Plan.  Participants shall have no right, title, or
interest whatsoever in or to any investments that the Company and/or any Parent
or Subsidiary of the Company may make to aid it in meeting its obligations under
this Plan.  Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal

 

22

--------------------------------------------------------------------------------


 

representative, or any other individual.  To the extent that any person acquires
a right to receive payments under this Plan, such right shall be no greater than
the right of an unsecured general creditor of the Company or Parent or
Subsidiary of the Company, as the case may be.  All payments to be made
hereunder shall be paid from the general funds of the Company, its Parent or its
Subsidiary, as the case may be, and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in this Plan.

 

25.          Nonexclusivity of this Plan.  The adoption of this Plan shall not
be construed as creating any limitations on the power of the Board or
Administrator to adopt such other compensation arrangements as it may deem
desirable for any Eligible Individual.

 

26.          No Constraint on Corporate Action.  Nothing in this Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or any Parent
or Subsidiary of the Company’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or (ii) limit the right or power of
the Company, a Parent or a Subsidiary of the Company to take any action which
such entity deems to be necessary or appropriate.

 

27.          Indemnification.  Subject to requirements of Delaware law, each
individual who is or shall have been a member of the Board, or a member of any
committee or subcommittee acting as Administrator, or an officer of the Company
to whom authority was delegated in accordance with this Plan, shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit, or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken or failure to act under this Plan so long as he or
she acted in good faith and in a manner reasonably believed to be in or not
opposed to the best interest of the Company; provided, however, that no
indemnification shall be required with respect to any (i) claim, issue or
matter, including, but not limited to, taxes or interest or penalties thereon,
as to which such person shall have been adjudged to have been liable for
negligence or misconduct in the performance of his or her duty to the Company,
unless and only to the extent that the court in which such action or proceeding
was brought, shall determine upon application that, despite the adjudication of
liability, but in view of all circumstances of the case, such person is fairly
and reasonably entitled to indemnity for such expenses which the court shall
deem to be proper, or (ii) circumstance where the person to be indemnified is
involved in the claim, action, suit or proceeding as the plaintiff or claimant. 
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Certificate of Incorporation or By-laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

23

--------------------------------------------------------------------------------